Title: Benjamin Harrison to Virginia Delegates, 4 July 1783
From: Harrison, Benjamin
To: 


Gentlemen
Richmond July 4th. 1783.
Your favor of the 24th. of last Month came safe to hand. I give Congress great Praise for their steadiness on the late trying Occasion, and only wish they had turn’d their Attention to the South rather than the North as it may have some effect on the determination to be had in October next. The enclosed resolution of our Assembly will discover their wishes for the removal of Congress to this State or Maryland, their offers are liberal, and I should think if consider’d impartially the latter would be accepted, as it will certainly be more central on either side of Potowmack than at any of the other Places proposed. I shall write to-day to the Mayor of Williamsburg to know what Jurisdiction the Inhabitants of that City are willing to give to Congress and shall transmit the Answer to you as soon as it comes to hand.
I have the Mortification to enclose you an Act in which you will find a Clause requesting Congress to furnish a guard for our Prison and Military Stores. I shall make no Comment on the request, but leave you to your own reflections, and to take such steps as you may think consistent with the Honor of the State. You have also a Copy of a Memorial from the Officers of the Virginia line to the Assembly and their resolutions founded on it which you’l please to lay before Congress, and obtain their determination against the meeting of the Assembly in October next. It has ever appeared to me unaccountable that this Business has been so protracted if Congress mean to wrest the Land from us by force why do they not tell us so at once. It behoves them now I think to be explicit, as I do not think the Assembly will be triffled with much longer. Our Officers and Soldiers have a just claim on us for Lands, and it seems to be the general wish that they should be gratified with such as they like, and I am convinced the Assembly will grant their request if Congress do not accept of the Cession offer’d them before their next meeting.
The Assembly have directed two armed Boats to be put into Commission to enforce the Payment of Duties laid on our imports and to keep the Trade in some little Order, if you should be of Opinion that the consent of Congress is necessary before they are sent on Duty you’l please to take the proper steps for obtaining it. The resolution of Congress of the 19th. of last Month did not come in Time for the last Assembly. I will take Care to lay it before the next.
I have the Honor to be Yrs. &c.
B. H.
